United States District Court
EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA
CASE: 2:19-CR-0001
V.

Richard Lee Davis

IT IS ORDERED that the release of the defendant is subject to the following conditions:
(1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.
(2) The defendant shall not change their address and/or telephone number without prior approval of the United States Probation
Office.
(3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
The defendant shall next appear at:
AS NOTIFIED BY THE DEFENSE COUNSEL OR BY THE U.S. PROBATION OFFICER

Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant be released provided that:

[J (4) The defendant promises to appear at all proceedings as required and to surrender for service any sentence imposed.

C) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of $20,000 dollars in the
event of a failure to appear as required or to surrender as directed for service of any sentence imposed.

Case 2:19-cr-00001-RLJ-CRW Document 69 Filed 01/08/20 Page 1of3 PagelD #: 301
Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of
other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:
QO (6) The defendant is placed in the custody of:

(Name of person or organization):

(Address):

(City and State): (Tel. No):
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all schedule court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

Signed:

 

Custodian or Proxy
& = (7) The defendant shall:
(a) maintain or actively seek employment.
CJ (b) maintain or commence an educational program.

(c) abide by the following restrictions on his personal associations, place of abode, or travel: Travel is restricted to the Eastern District of
Tennessee, without prior approval of the probation officer.
& (d) avoid all contact with the following named persons, who are considered either alleged victims or potential witnesses: Erin Hill
& (e) report on a regular basis to the following agency: to U.S. Probation Office as directed. The defendant shall cooperate fully with all pretrial
service officers or their designees, and shall refrain from verbal or physical abuse of any pretrial service officer or other official in the performance
of his/her duties.
O (f) comply with the following curfew:
(g) refrain from possessing a firearm, ammunition, destructive device, or other dangerous weapon.
(h) refrain from O any use / & excessive use of alcohol, and from any use or unlawful possession of a narcotic drug and other controlled
substances defined in 21 U.S.C. § 802 unless prescribed by a licensed medical practitioner.
X] (i) undergo medical or psychiatric treatment and/or remain in an institution, as follows: Participate in mental health treatment and/or
counseling if deemed advisable by the supervising officer. Follow all recommendations of the mental health provider.
O (j) execute a bond or an agreement to forfeit upon failing to appear as required, the following sum of money or designated property:
0 (k) post with the court the following indicia of ownership of the above-described property, or the following amount or percentage of the
above-described money:
CO (I) execute a bail bond with solvent sureties in the amount of .... Secured by the defendant's...
C1 (m) return to ‘custody each (week) day as of after being released each (week) day as of for employment, schooling, or the following limited
purpose(s):
O(n) surrender any passport to: United States Probation Office immediately.
CZ (0) obtain no new passport.
C (p) submit to any method of testing as directed by U.S. Pretrial Services to determine if defendant is using a prohibited substance. Such
methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or
any form of prohibited substance screening or testing.
OQ (q) participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by the supervising officer.
CZ (r) participate in one of the following home confinement programs and abide by all the requirements of the program which

0 will / © will not include electronic monitoring or other location verification system. Defendant shall pay all or part of the cost of the
program based upon his/her ability to pay as determined by the Pretrial Service Officer.

O (i) Home Detention: defendant is restricted to his/her residence at all times except for employment; education, religious services; medical, substance abuse,
or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities which are pre-approved by the Pretrial Service Office.

1 (ii) Home Incarceration: defendant is restricted to his/her residence at all times, except for medical needs or treatment, religious services, and court

appearances, pre-approved by the Pretrial Services Officer.
O (iii) Curfew: defendant is restricted to his/her residence every day from to, or as directed by the Pretrial Services Officer.

CZ (s) provide a urine sample to the Pretrial Services Officer prior to release under these conditions.

C (t) report any contact with any law enforcement personnel, including but not limited to, any arrest, questioning, or traffic stop, to the Pretrial
Services Officer as soon as possible.

CZ (u) execute an authorization for any health-care provider, including mental health-care provider, to release treatment records and information
to the Pretrial Services Officer.

0 (v) No contact with known convicted felons, drug dealers, drug users, co-defendants, or any person who violates the law.

& (w) Remain under the current conditions of supervised release that were imposed on October 22, 2019

Case 2:19-cr-00001-RLJ-CRW Document 69 Filed 01/08/20 Page 2 o0f3 PagelD #: 302
Advice of Penalties and Sanctions

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.

The commission of any offense while on pretrial release may result in an additional sentence to a term of imprisonment of not
more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to five years of imprisonment, and a $250,000 fine, or both to intimidate or
attempt to intimidate a witness, victim, juror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime
punishable by up to ten years of imprisonment, a $250,000 fine, or both, to tamper with a witness, victim or informant, or to retaliate
against a witness, victim or informant, or to threaten or attempt to do so.

If, after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death. Life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined

not more than $250,000 or imprisoned for not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both;

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.

In addition, a failure to appear may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

| acknowledge that | am the defendant in this case and that | am aware of the conditions of release. | promise to obey all
conditions of release, to appear as directed, and to surrender for se ee of ae sentence imposed. | am aware of the
penalties and sanctions set forth above. _

Pint

 

 

Directions to United States Marshal

O The defendant is ORDERED release after processing.
O The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that the defendant has posted
bond and/or compiled with all other conditions for release. The defendant shall be produced before the appropriate judicial officer at the time and

place specified, if still in custedy.
2) of ucts Jyh Meh liff

T thé Honorable Cynthia Richardson Wyrick
Phonon STATES MAGISTRATE JUDGE

Case 2:19-cr-00001-RLJ-CRW Document 69 Filed 01/08/20 Page 30f3 PagelD #: 303
